Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.319                  Page 1 of 36




                                                          2:17−mc−51453
                                                          Assigned To : Borman, Paul D.
                                                          Assign. Date : 10/25/2017
                                                          Description: SEALED MATTER




                                                         I hereby certify that the foregoing is a certified copy
                                                         of the original on file in this office.
                                                         Clerk, U.S. District Court
                                                         Eastern District of Michigan

                                                         By: Lisa Bartlett
                                                             Deputy




         October 25, 2017
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18    PageID.320     Page 2 of 36




                                                         2:17−mc−51453
                                                         Assigned To : Borman, Paul D.
                                                         Assign. Date : 10/25/2017
                                                         Description: SEALED MATTER
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.321   Page 3 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.322   Page 4 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.323   Page 5 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.324   Page 6 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.325   Page 7 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.326   Page 8 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.327   Page 9 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.328   Page 10 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.329   Page 11 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.330   Page 12 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.331   Page 13 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.332   Page 14 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.333   Page 15 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.334   Page 16 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.335   Page 17 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.336   Page 18 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.337   Page 19 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.338   Page 20 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.339   Page 21 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.340   Page 22 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.341   Page 23 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.342   Page 24 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.343   Page 25 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.344   Page 26 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.345   Page 27 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.346   Page 28 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.347   Page 29 of 36




              October 25, 2017
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.348   Page 30 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.349   Page 31 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.350   Page 32 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.351   Page 33 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.352   Page 34 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.353               Page 35 of 36




                                                     2:17−mc−51453
                                                     Assigned To : Borman, Paul D.
                                                     Assign. Date : 10/25/2017
                                                     Description: SEALED MATTER




                                                             I hereby certify that the foregoing is a certified copy
                                                             of the original on file in this office.
                                                             Clerk, U.S. District Court
                                                             Eastern District of Michigan

                                                             By: Lisa Bartlett
                                                                 Deputy




             October 25, 2017   1:57 pm


        Detroit, Michigan                  Mona K. Majzoub
Case 2:18-cr-20579-VAR-MKM ECF No. 30-3 filed 12/07/18   PageID.354   Page 36 of 36
